Citation Nr: 0122306	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  98-15 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel



INTRODUCTION

The NGB Form 22 together with the DD Form 214 reflect that 
the veteran, as a reservist, was ordered to active duty in 
support of Operation Desert Shield/ Desert Storm in September 
1990 to June 1991 and served in the Southwest Asia Theater of 
Operations from November 1990 to May 1991.  The veteran had a 
prior period of active military service from September 1975 
to January 1976.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, that denied service connection for 
PTSD and denied reopening the claim of entitlement to service 
connection for a low back disorder.  In October 2000, the 
Board found that the claim of entitlement to service 
connection for PTSD was well-grounded and that new and 
material evidence had been submitted to reopen the claim of 
entitlement to service connection for a low back disorder.  
At that time, the Board remanded these claims to the RO for 
additional development.  These claims have returned following 
that additional development and are ready for adjudication.  

The Board notes that in September 1998, the veteran requested 
a personal hearing before a Decision Review Officer (DRO).  
In January 1999, the veteran requested the hearing be 
rescheduled.  The RO rescheduled the hearing for March 1999.  
The veteran canceled the personal hearing pending further 
development and adjudication by the rating Board.  Pursuant 
to the Board's remand instructions, in November 2000, the RO 
forwarded a development letter to the veteran inquiring 
whether he still desired a personal hearing.  As of this 
date, the veteran has not responded.  The Board proceeds with 
the adjudication of the claims.  



FINDINGS OF FACT

1. An October 1989 Report of Medical History for Army 
National Guard service reflects nervous trouble but no 
complaints of recurrent back pain.  The Report of Medical 
Examination reflects that the spine and psychiatric 
evaluations were normal.  

2. The veteran served in the Southwest Asia theater of 
operations during the Gulf War.  He contends that he was 
exposed to non-combat-related stressors during that 
service.  

3. Treatment records dated in 1994 reflect that the veteran 
suffered from PTSD, and had recurrent nightmares related 
to his history of child abuse and his experiences during 
the Gulf War.  

4. The veteran did not respond to the RO's November 2000 
development letter that requested a detailed statement 
regarding his non-combat stressors.  The claimed stressors 
remain unconfirmed.  

5. Competent evidence of record reflects that the veteran 
sustained a low back strain in November 1990 while lifting 
a 100-pound bag of ice.  

6. The April 1991 Report of Medical Examination completed for 
release from active duty reflects that the lumbar strain 
had resolved.  

7. A March 1992 VA spine examination reflects that the 
veteran suffered an acute low back sprain in 1990, and as 
a consequence was then showing a recurrent back sprain.  

8. A May 1994 Report of Medical History completed for Army 
National Guard enlistment reflects, by veteran's report, 
that he did not have or ever have recurrent back pain, 
depression or excessive worry, or nervous trouble of any 
sort.  

9. In March 2001, the veteran failed to report for VA spine 
examinations that were scheduled to evaluate the nature, 
extent and etiology of the low back disorder.  

10.  The veteran has not cooperated with the development of 
his service connection claims.  


CONCLUSIONS OF LAW

1. The veteran's currently diagnosed PTSD has not been 
attributed to a verified in-service stressor.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.304(f) (2000). 

2. Without evidence from a comprehensive VA spine 
examination, the veteran has not presented evidence 
sufficient to show that his current back disorder is 
related to any incident of his active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.655 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that, while serving in the Southwest 
Asia theater of operations during the Gulf War, he witnessed 
destroyed Iraqi tanks and dead Iraqi soldiers while on the 
move with his unit.  These scenes have caused him extreme 
stress and resulted in recurrent nightmares.  The veteran 
also contends that he sustained a low back strain lifting 
100-pound bags of ice and that service connection is 
warranted for a low back disorder.  



I.  Preliminary Matters 

The Veterans Claims Assistance Act of 2000 has amended the 
requirements as to VA's development efforts in this and other 
pending cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  Regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), are now 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  Except as specifically noted, the new regulations 
are effective November 9, 2000.  Select provisions of the 
VCAA, as paraphrased below, impose the following obligations 
upon the Secretary: 

(1) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of 
required information and evidence not previously 
provided that is necessary to substantiate the claim.  
(38 U.S.C.A. § 5103(a) (West Supp. 2001)).

(2) The Secretary must indicate which part of the 
information and evidence, if any, is to be provided 
by the claimant and which portion, if any, the 
Secretary will attempt to obtain on behalf of the 
claimant.  (38 U.S.C.A. § 5103(a) (West Supp. 2001)).

(3) The Secretary must make reasonable efforts to 
assist the claimant in obtaining evidence necessary 
to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
(38 U.S.C.A. § 5103A(a) (West Supp. 2001)).

(4) The Secretary must make every reasonable effort 
to obtain relevant records (including private 
records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
(38 U.S.C.A. § 5103A(b)(1) (West Supp. 2001)).

(5) If, after making reasonable efforts to obtain 
relevant records, the Secretary is unable to obtain 
the relevant records sought, the Secretary shall 
notify the claimant that the Secretary is unable to 
obtain records, and such notification shall: 

(a) identify the records the Secretary is unable 
to obtain;
(b) briefly explain the efforts that the Secretary 
made to obtain those records; and
(c) describe any further action to be taken by the 
Secretary with respect to the claim.  (38 U.S.C.A. 
§ 5103A(b)(2) (West Supp. 2001)).

(6) Whenever the Secretary attempts to obtain records 
from a Federal department or agency, the efforts to 
obtain those records shall continue until the records 
are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to 
obtain those records would be futile.  (38 U.S.C.A. § 
5103A(b)(3) (West Supp. 2001)).

(7) In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary shall include obtaining the following 
records, if relevant to the claim: 

(a) the claimant's service medical records and, if 
the claimant has furnished the Secretary 
information sufficient to locate such records, 
other relevant records pertaining to the 
claimant's active military, naval, or air service 
that are held or maintained by a governmental 
entity.  (38 U.S.C.A. § 5103A(c)(1) (West Supp. 
2001)); 

(b) records of relevant medical treatment or 
examination of the claimant at Department health-
care facilities or at the expense of the 
Department, if the claimant furnishes information 
sufficient to locate those records.  (38 U.S.C.A. 
§ 5103A(c)(2) (West Supp. 2001)); 

(c) any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.  
(38 U.S.C.A. § 5103A(c)(3) (West Supp. 2001)).

(8) In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary shall include providing a medical 
examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a 
decision on the claim.  The Secretary shall treat an 
examination or opinion as being necessary to make a 
decision on a claim for this purpose if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant) - 

(a) contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and 
(b) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but 
(c) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  
(38 U.S.C.A. § 5103A(d) (West Supp. 2001)).

(9) Nothing in the new statute shall be construed as 
precluding the Secretary from providing such other 
assistance to a claimant in substantiating a claim as 
the Secretary considers appropriate.  (38 U.S.C.A. § 
5103A(g) (West Supp. 2001)).

(10) Except as otherwise provided by law, a claimant 
has the responsibility to present and support a claim 
for benefits under laws administered by the 
Secretary.  (38 U.S.C.A. § 5107(a) (West Supp. 
2001)).

The Board observes that in March and April 1998, the RO sent 
the veteran a PTSD development letter as well as a letter 
which inquired of information (i.e. new and material 
evidence) regarding his claim of service connection for the 
low back disorder.  The RO developed the service connection 
claims by securing the veteran's medical records from his 
reserve unit, as well as his personnel file.  The veteran 
does not contend that these records are incomplete.  

Pursuant to the Board's October 2000 Remand instructions, the 
RO sent the veteran a letter regarding further development of 
the claims on appeal.  The November 2000 development letter 
not only inquired whether the veteran still desired a 
personal hearing, but also requested the veteran to provide 
specific details regarding the stressful events that caused 
his PTSD and specific information on his military unit, its 
location, the date the stressor occurred, and the names of 
other soldiers who might have witnessed the same stressful 
event(s).  That development letter also requested the veteran 
to indicate any VA and non-VA treatment received for his low 
back disorder since April 1999.  As of this date, the veteran 
has not responded to the November 2000 development letter.  

The RO also scheduled the veteran for a VA spine examination 
to include the rendering of a medical opinion based upon 
current clinical findings and a review of the medical 
history.  The VA medical center notified the veteran by mail 
of the compensation and pension examination scheduled for 
March 15, 2001.  The veteran did not appear.  The VA medical 
center rescheduled the spine examination for March 20, 2001, 
and again notified the veteran by mail.  The veteran failed 
to cancel, reschedule, or report for the VA examination 
arranged to evaluate the nature, extent, and etiology of the 
low back disorder.  The Board stresses that the November 2000 
development letter and the March 2001 notifications of 
examination were mailed to the veteran's last known address 
of record.  The VA correspondence has not been returned by 
the U.S. Postal Service as undeliverable.  As there is no 
evidence suggesting that the veteran did not receive the VA 
development letters, the Board concludes that the veteran 
received the correspondence and chose not to cooperate.  See 
Marciniak v. Brown, 10 Vet. App. 198 (1997) (quoting Ashley 
v. Derwinski, 2 Vet. App. 62, 64 (1992) (the "presumption of 
regularity" must be applied to "the official acts of public 
officers, and in the absence of clear evidence to the 
contrary, it must be presumed that public officers properly 
discharged their official duties'")).  

By virtue of the statement of the case dated in September 
1998 and the supplemental statements of the case dated in 
January 2000 and March 2001, the veteran and his 
representative have been given notice of the applicable laws 
and regulations governing the adjudication of the claims on 
appeal and the information and/or medical evidence necessary 
to substantiate the claims.  Specifically, the March 2001 
supplemental statement of the case addressed 38 C.F.R. § 
3.655 (2000) and the veteran's failure to report for 
examination.  The cover letter provided notice to the veteran 
that he had 60 days to make any comment he wished concerning 
the additional information in the supplemental statement of 
the case.  The veteran did not submit any comment.  

In spite of the RO's efforts to accommodate the veteran, he 
has failed to cooperate with the VA's effort to develop his 
claims.  Thus, evidence expected from the VA examination, 
which might have been material to the outcome of the claim 
for service connection for the low back disorder, cannot be 
considered.  VA regulations provide that when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  See 38 C.F.R. § 3.655(b); 
see also Dusek v. Derwinski, 2 Vet. App. 519, 521 (1992).  

It is well established that the duty to assist the veteran is 
not a one-way street.  See Wamhoff v. Brown, 8 Vet. App. 517, 
522 (1996).  If the veteran wishes help, he cannot passively 
wait for assistance in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  In light of the veteran's failure to cooperate 
with the VA's efforts to assist him with the factual 
development of his claim, no further effort will be expended 
in this regard.  See 38 U.S.C.A. § 5107 (West Supp. 2001).  
Therefore, the Board will evaluate the veteran's claim based 
on the evidence of record in accordance with 38 C.F.R. § 
3.655 pertinent to original claims.  See Stegall v. West, 11 
Vet. App. 268 (1998); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  


II.  Service Connection

In general, service connection may be granted if the evidence 
establishes that the veteran's claimed disability was 
incurred or aggravated in service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303(a) (2000).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
See 38 C.F.R. § 3.303(b) (2000); Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997).  

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(f) (2000); Cohen v. Brown, 10 Vet. App 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Gaines v. West, 11 
Vet. App. 353, 357 (1998), citing Suozzi v. Brown, 10 Vet. 
App. 307 (1997) (emphasis in original).  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  See 38 U.S.C.A. § 
5107(b) (West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  


Factual Background

A review of the veteran's reserve service medical records 
from 1975 to 1989 reflects that, in October 1989, he 
underwent a 4-year periodic medical examination for the Army 
National Guard.  The Report of Medical History completed by 
the veteran reflects that he then had or had had in the past 
nervous trouble.  He denied ever having recurrent back pain.  
The Report of Medical Examination reflects that the spine and 
psychiatric evaluations were normal.  

The veteran was called up for active duty and deployed to the 
Southwest Asia theater of operations.  His DD Form 214 
reflects that he served in the region from November 9, 1990, 
to May 28, 1991.  It also notes that his military occupation 
specialty (MOS) was a heavy construction equipment operator, 
as well as a combat engineer.  Another personnel record 
reflects that he served as a light weight vehicle mechanic 
during the course of his foreign service.  There are no 
indications in the record that he was awarded a Combat 
Infantryman Badge, Purple Heart, or other medal indicating 
combat service.  No medical examination contemporaneous with 
the veteran's assignment to active service is of record.  

In November 1990, during the course of the veteran's service 
in the Gulf region, he sought treatment for low back pain.  
The examiner noted that the veteran had a four-year history 
of low back pain.  The pain was noted to radiate into the 
buttocks, without bowel or bladder problems.  On clinical 
evaluation, there was tenderness in the midline, normal motor 
reflexes, normal deep tendon reflexes, and negative straight 
leg raises.  An associated X-ray of the veteran's back was 
normal.  The examiner's assessment was chronic low back pain.  
The treatment plan called for aerobic fitness, drug therapy, 
and abdominal strengthening.  

In April 1991, the veteran was medically examined for 
purposes of separating from active service.  The Report of 
Medical History reflects by veteran's report that his health 
was good except for his back.  He did not report experiencing 
sleep problems, depression, excessive worry, nervous trouble, 
or loss of memory.  The Report of Medical Examination 
reflects no abnormal findings.  Specifically, the veteran's 
spine manifested normal range of motion, and straight-leg 
raises were normal.  The summary of defects and diagnoses 
reflects none and resolved lumbar strain.  A May 1991 
chronological record of medical care reflects strained back 
lifting ice.  

A Statement of Medical Examination and Duty Status completed 
in November 1991 reflects that while on inactive duty for 
training the veteran twisted a muscle in the back of his 
right leg while lifting a toolbox off a trailer.  The 
document contains no reference to a back injury or back pain.  

In March 1992, the veteran was medically examined for VA 
purposes.  He reported that he injured his back unloading 
heavy goods from a truck, while in Saudi Arabia in 1990.  The 
veteran indicated that, following the original episode, he 
continued to have recurrent low back pain and discomfort, and 
that currently the pain was more severe, although without 
radiation down his legs.  On clinical evaluation, flexion was 
limited to 40 degrees and extension was normal.  In addition, 
straight leg raising was normal.  There were no signs of any 
neurological or muscular deficit.  The examiner reported that 
the veteran had suffered an apparent acute low back sprain 
and that he was showing, as a consequence, a recurrent back 
sprain.  

A June 1993 VA treatment record reflects that the veteran was 
symptomatic for PTSD, but also that he had a history of being 
abused by his father at a very young age.  The examiner's 
diagnoses was PTSD and depression.  A discharge summary, 
dated from October 1993 to November 1993, reflects that the 
veteran had abused alcohol to take away the hurt of childhood 
abuse.  He indicated he had been abused from the age of 6 to 
18 years.  The veteran reported that a counselor at the 
Veterans' Outreach Center was seeing him for his childhood 
traumas.  Otherwise, he denied any psychiatric history or 
treatment.  The discharge diagnosis was Axis I: Alcohol 
dependence, severe; PTSD; Axis II: Deferred; Axis III: None; 
Axis IV: Moderate due to financial difficulties, legal 
charges, and marital discord; Axis V: Current global 
assessment of functioning (GAF) - 50; highest GAF in the past 
year - 70.  

A VA treatment record, dated in January 1994, reflects that 
the veteran had complained of nightmares related to his Gulf 
War experiences, as well as nightmares of severe abuse by his 
father.  An April 1994 VA treatment record reflects that the 
veteran had a history of PTSD symptomatology, which included 
emotional numbing, insomnia, and nightmares.  It was noted 
that those symptoms had been exacerbated recently by 
situational stressors of work-related pressures, a divorce 
from his wife, and the demands of a new relationship.  A May 
5, 1994, medical record and progress note reflects that the 
veteran reported having intermittent low back pain radiating 
down the back of both legs, right greater than the left, 
which started with a twisting injury during the Gulf War.  A 
May 27, 1994, Report of Medical History from the 1058th 
Transportation Company/Army National Guard reflects that the 
veteran did not have or ever have recurrent back pain, 
nervous trouble, loss of memory, depression, or sleep 
disturbance.  VA treatment records, dated in June 1994 and 
August 1995, reflect the lack of any PTSD symptoms as 
reported by the veteran.  In January 1995, the veteran was 
treated for back pain.  He reported the pain began as a 
result of a lifting injury during the Gulf War.  The 
treatment plan called for an orthopedic examination to 
evaluate, among other things, the veteran's service-related 
lifting injury.  

A February 1996 VA outpatient record reflects questionable 
lumbar disc disease: problems initiated by a twisting injury 
to the lower back during Desert Storm.  A lumbar spine X-ray 
showed only narrowing of the L5-S1 interspace.  The March 
1996 CT scan reflected minor posterocentral disc protrusion 
seen at the L5-S1 level that was not significantly 
compromising the traversing S1 nerve root.  There was also a 
small posterocentral osteophyte seen at the T-12 level with 
no significant cord compromise.  

A July 1996 Report of Medical History completed for the Army 
National Guard reflects, by veteran's report, that he had 
recurrent back pain and nervous trouble, depression, anxiety, 
loss of memory, and frequent trouble sleeping since serving 
in the Gulf region.  With respect to his back, the veteran 
reported suffering from back pain since service in the Gulf 
region, and that he was unable to stand for long periods at a 
time.  The Report of Medical Examination reflects that the 
spine was evaluated as normal.  The psychiatric examination 
reflected depression.  A September 1996 medical statement 
from Dr. HK-P reflects that the chronic lower back pain was 
aggravated by running or prolonged walking, especially 
carrying heavy weight.  

An April 1997 statement from TD, Ph.D., reflects that the 
veteran had suffered from chronic alcohol abuse as a way of 
self-medicating his chronic symptoms of anxiety, inadequacy, 
panic attacks, and sleep disturbance.  He also noted that the 
veteran had reported suffering from physical and sexual abuse 
as a child, which he said had consistently bothered him 
throughout his life.  It was noted that, since the veteran's 
return from the Gulf region, the chronic symptoms had become 
severely exacerbated.  TD diagnosed the veteran with Axis I: 
PTSD, as well as an affective disorder, specifically anxiety 
attack, without agoraphobic reactions; Axis II: Passive 
dependent personality disorder, chronic; Axis III: chronic 
condition of labile hypertension not manageable with current 
medications; Axis IV: current stresses included recent 
divorce and remarriage along with blended family issues, long 
work hours, and strenuous activities that exacerbated his 
capacity to function appropriately on the job and while 
serving in the military.  

In March 1998, the veteran submitted to the RO a completed 
form entitled Information in Support of Claim for Service 
Connection for Post-Traumatic Stress Disorder.  He reported 
having been assigned to the 1058th Transportation Company, 
7th Regimental Group, 82nd Airborne Division, and that he had 
seen the bodies of dead Iraqi soldiers in Saudi Arabia and 
Iraq.  The veteran did not report that he participated in 
combat against Iraqi military forces.  

A March 1998 VA medical history reflects, by veteran's 
report, a back injury in service that was treated with Motrin 
and bedrest.  The CT scan of the back was negative.  

A physical therapy note, dated in July 1998, from the VAMC in 
Manchester reflects that the veteran had complained of low 
back pain since serving in the Gulf region, and that the pain 
had gradually worsened over the last several years.  
Following a clinical evaluation, the treatment plan included 
an attempted reduction in the veteran's back pain to a 
tolerable level with activities.  

In March 1999, the RO received from the veteran's service 
representative a statement indicating that the veteran saw 
destroyed tanks and dead bodies along the road while in the 
Gulf region.  

In March 1999, the RO received a comrade statement.  The 
soldier reported being the veteran's squad leader in Saudi 
Arabia, and that the veteran had complained of back pain 
after unloading 100-pound bags of ice, as well as a trailer 
full of other goods.  He sent the veteran to sick call where 
he was given five days of bed rest. 


A.  Post-Traumatic Stress Disorder

At the outset, the veteran has a current diagnosis of PTSD, 
which has been attributed to both childhood trauma and Gulf 
War service.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128 (1997).  Since the evidence does not show nor 
does the veteran contend that he engaged in combat, there 
must be independent evidence to corroborate the veteran's 
account as to the occurrence of the claimed in-service 
stressor(s).  See Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  The veteran's statement, by itself, cannot, as a 
matter of law, establish the occurrence of the non-combat 
stressors.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  However, fellow comrades can corroborate the 
occurrence of stressor events.  In that regard, the Board 
acknowledges that the veteran has not presented any comrade 
statements on this matter.  Therefore, as required the RO 
attempted to verify the non-combat stressors by obtaining a 
more detailed statement from the veteran in March 1998.  See 
VA Adjudication Procedure Manual, M21-1, Part III, para. 
5.14(b) (April 30, 1999) and Part VI, para. 11.38 (October 
28, 1998).  

In March 1998, the veteran reported seeing dead Iraqi 
soldiers and destroyed Iraqi tanks in the Gulf region without 
more.  In November 2000, the RO requested a more detailed 
stressor statement from the veteran.  The veteran did not 
respond to the November 2000 development letter.  Without a 
detailed response from the veteran regarding his in-service 
stressors, there was no actual event or occurrence for the 
USASCRUR to develop pursuant to the M21-1 provisions.  See 
Cohen v. Brown, 10 Vet. App. 128, 145 (1997).  The Board 
emphasizes that the USASCRUR is tasked with researching the 
claimed stressors and without specifics (i.e., general 
statements and no indication of the time or place of a 
stressful event) a directed search is not possible.  Thus, 
absent an adequate description of the in-service non-combat 
stressor by the veteran, a directed/focused search by the 
USASCRUR is not possible.  See Godwin v. Derwinski, 1 Vet. 
App. 419, 425 (1991) (noting that the "duty to assist is not 
unlimited"); see also Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992) ("'duty to assist' is not a license for a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support a claim").  

As sympathetic as the Board might be toward the veteran's 
claim, service connection for PTSD cannot be awarded without 
a current diagnosis of PTSD in accord with 38 C.F.R. § 
4.125(a) and a verified in-service stressor.  See 38 U.S.C.A. 
§§ 1110, 1154; 38 C.F.R. §§ 3.303, 3.304(f); see also Moreau 
and Cohen, both supra.  In this case, the Secretary has 
deferred providing further assistance (e.g., VA psychiatric 
examination) pending the submission by the claimant of 
essential information missing from his application, namely 
vital in-service stressor identification.  See 38 U.S.C.A. § 
5103A(a)(3) (West Supp. 2001).  Therefore, in the absence of 
evidence that establishes that the currently diagnosed PTSD 
can be attributed to a verified in-service non-combat related 
stressor, no further development of the record can be 
completed.  See 38 U.S.C.A. §§ 1154, 5107 (West 1991 & Supp. 
2001); Gaines v. West, 11 Vet. App. 353, 357 (1998).  

Having reviewed all the evidence in support of the claim of 
entitlement to service connection for PTSD, the Board finds 
that there is not an approximate balance of positive and 
negative evidence to warrant the resolution of the claim in 
the veteran's favor.  See 38 U.S.C.A § 5107 (West Supp. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


B.  Low back disorder

The Board must emphasize that the evidence expected from the 
March 2001 VA spine examinations may have been material to 
the outcome of this claim.  Nevertheless, the Board is tasked 
with evaluating the claim of entitlement to service 
connection for a low back disorder based on the evidence of 
record.  See 38 C.F.R. § 3.655.  

Service medical records from the service department and the 
Adjutant General's Office in Massachusetts do not reflect a 
physical examination contemporaneous to the veteran's being 
called to active duty in September 1990.  In that regard, the 
Board observes that the veteran's statements regarding back 
complaints of 4 years duration in November 1990 have not been 
substantiated by evidence that pre-dates the veteran's active 
duty status.  See generally Paulson v. Brown, 7 Vet. App. 
466, 470 (1995) (veteran's statements can not be used against 
them).  Simply, reserve records that pre-date 1990 do not 
indicate complaints of or treatment for low back strain.  
Therefore, the veteran must show that the current low back 
disorder was incurred in or related to his active duty 
service.  

Indeed the veteran did sustain a lumbar strain after lifting 
100-pound bags of ice while on active duty in November 1990.  
However, the April 1991 Report of Medical Examination 
completed for release from active duty reflects that the 
lumbar strain was resolved.  With that in mind, the Board 
turns to the post-service medical evidence.  Notwithstanding 
the fact that the VA examiner opined in March 1992 that the 
veteran apparently suffered an acute low back sprain and as a 
consequence had a recurrent back sprain, there is no 
indication that the VA examiner made inquiry as to the 
occurrence of an intercurrent injury at any time after the 
initial injury in November 1990 but before separating from 
active duty or any other time after separating from service, 
or, the occurrence of a recent precipitating event, or that 
his medical opinion was based on a review of the claims file 
to provide a more fully informed medical opinion.  

Thereafter, the veteran's medical records (e.g., reservist 
and VA) reveal inconsistent evidence.  In brief, a May 5, 
1994, VA treatment record reflects intermittent low back pain 
that started with a twisting injury during the Gulf War.  
Less than a month later, on May 27, 1994, the veteran 
completed a Report of Medical History for Army National Guard 
service wherein he denied having or having had recurrent back 
pain.  More than seven months later, in January 1995, the 
veteran was evaluated at the VA for chronic low back pain.  
The Board observes that the VA physician noted that the 
veteran's record was unavailable, which suggests that his 
remarks associating the back pain to a lifting injury during 
the Gulf War were based on the veteran's report.  Reonal v. 
Brown, 5 Vet. App. 458 (1993); LeShore v. Brown, 8 Vet. App. 
406 (1995).  Subsequent VA outpatient treatment records dated 
in February and March 1996 reflect questionable lumbar disc 
disease and an abnormal CT scan with a history of a twisting 
injury to the low back during Desert Storm.  There is no 
indication that the VA physician queried the veteran as to 
whether he had sustained an intercurrent injury at any time 
after the initial injury in November 1990 but before 
separating from active duty or any other time after 
separating from service.  

Although the July 1996 Report of Medical History completed by 
the veteran for Army National Guard service and reviewed by 
medical corpsmen reflects recurrent back pain and difficulty 
standing for long periods of time, the Report of Medical 
Examination dated in July 1996 reflects that the spine was 
normal.  It is important to note that there is no indication 
from these two documents that the veteran reported receiving 
ongoing orthopedic treatment by VA or that he had undergone a 
lumbar spine CT scan earlier that year.  See Sanden v. 
Derwinski, 2 Vet. App. 97, 100 (1992) ("Board's task 
includes determining the credibility of evidence").  

In view of the veteran's failure to report for the VA spine 
examinations in March 2001, the same questions that were 
raised by the record in October 2000, to include the 
veteran's inconsistent reports of injury/illness in May 1994, 
remain unanswered.  In the absence of a persuasive medical 
opinion regarding the nature, extent, and etiology of the low 
back disorder based on a review of the claims file and an 
examination of the veteran, which clarifies or resolves the 
questions raised by the record, the claim is denied.  Having 
reviewed all the evidence in support of the claim of 
entitlement to service connection for a low back disorder, 
the Board finds that there is not an approximate balance of 
positive and negative evidence to warrant the resolution of 
this claim in favor of the veteran.  See 38 U.S.C.A § 5107 
(West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  


C.  Other consideration

In actual fact, the purposes of the October 2000 Remand have 
been frustrated by the veteran's rendering himself 
incommunicado, at least as to contact with VA.  The Board, 
therefore, finds that no useful purpose would be served in 
once again remanding these matters.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no benefit flowing to the veteran.  The Court has held 
that such remands are to be avoided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, the 
Board concludes, based upon the record on appeal, that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for PTSD and a low back 
disorder.  Thus, the claims must be denied.  



ORDER

Service connection for a low back disorder is denied.  

Service connection for PTSD is denied.



		
	K. Parakkal
	Acting Member, Board of Veterans' Appeals


 

